THE STATE OF TEXAS
                                          MANDATE
TO THE 307TH DISTRICT COURT OF GREGG COUNTY, GREETINGS:
        Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 29th
day of July, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 In the Interest of K.D., a Minor Child                      No. 06-15-00012-CV

                                                             Trial Court No. 2014-70-DR


        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. We affirm that part of the trial court’s judgment finding that Mother’s Affidavit
of Relinquishment is valid and enforceable as between the parties. We reverse that portion of the
trial court’s judgment finding that termination of Mother’s parental rights is in K.D.’s best interest
and remand the case to the trial court for a new trial on whether termination is in K.D.’s best
interest.
        We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.
        We further note that the payment of costs is waived pursuant to Section 40.062 of the Texas
Human Resources Code. See TEX. HUM. RES. CODE ANN. § 40.062 (West 2013).
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 14th day of October, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk